DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the bottom flange have a central flange opening” in line 3 should be “the bottom flange having a central flange opening” or similar and “pair of resilient flaps” in line 11 should be “a pair of resilient flaps” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the upper portion having a central upper opening aligned with the co-axial channel and pair of resilient flaps extending radially therefrom” in lines 10-11.  This limitation is indefinite because it is unclear if the pair of resilient flaps extends from the upper portion while the upper portion is aligned with the co-axial channel or if the pair of resilient flaps extends from the co-axial channel recited to be aligned with the upper portion.  For the remainder of this Action, it is assumed that the pair of resilient flaps extend from the upper portion of the pressure retention device.  
The term “generally” in Claims 12-13 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “generally conical shape” makes each claim indefinite because it does not clearly describe the position of the flaps in creating the insertion tip.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090124862 A1 by Cohen et al. (hereinafter “Cohen”) in view of US 20080262447 A2 by Martino et al. (hereinafter “Martino”).
Regarding Claim 1, Cohen discloses a pressure retention device (body 1), comprising: a bottom flange configured to fit within a patient's intergluteal cleft in contact with an anal opening (proximal boundary 23 of the body 1), the bottom flange have a central flange opening (internal channel 21); a neck portion extending from the bottom flange (intermediate portion of body 1 between distal boundary 22 and the proximal boundary 23 as shown in Figs. 1-2), the neck portion having a co- axial channel therethrough aligned with the central flange opening (internal channel 21; [0039-40]; Figs. 1-3), the co-axial channel having an annular seal therein (leak-tight barrier in internal channel 21 from fixation means 6; [0042]; Figs. 2-3), the neck portion configured to extend from an exterior of the anal opening through an anal sphincter (body 1 retains a trocar at the upper edge of the anal canal; [0039]); and an upper portion disposed at an end of the neck portion opposite the bottom flange, the upper portion having a central upper opening aligned with the co-axial channel (distal boundary 22 of the body 1 with internal channel 21; [0039-40]; Figs. 1-3); and wherein the co-axial channel and the annular seal are configured to fit closely over an outer surface of an endoscope so that the neck portion is disposed substantially in alignment with the anal sphincter (body 1 retains a trocar at the upper edge of the anal canal; [0039]).
Cohen does not disclose the upper portion having a pair of resilient flaps extending radially therefrom.  However, Martino discloses a bowel management system 10 with a first catheter section 18 and a second catheter portion 20.  On a patient distal side of the second catheter portion 20, extensions 42 protrude from either side of faceplate 41.  Each of the extensions 42 has connectors 44 to facilitate attachment of a faceplate strap 40 to a patient and to retain the position of the catheter.  The strap is made of a soft material which is fitted to the patient, with the center portion having an opening defined by the extensions 42 and connectors 44 which aligns with the cylindrical tube of catheter section 20, as shown in Fig. 3A ([0051-52, 63]; Figs. 3-3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the faceplate configuration disclosed by Martino with the benefit of preventing internal migration and rotation of the device (Martino [0063]).
Regarding Claim 2, Cohen as modified by Martino discloses the device of claim 1.  Cohen further discloses the upper portion having a grooved hinge (angle provided by a ledge portion of the boundary 22 and the straight portion of the body 1; [0039]; Figs. 1-2).
Cohen does not disclose the flaps, wherein the flaps fold along the hinge upon application of pressure to an outer portion of each flap.  However, Martino discloses extensions 42 protruding from connection points on either side of the faceplate 41 on the patient distal side of the second catheter section 20.  Each of the extensions 42 has connectors 44 to facilitate attachment of a faceplate strap 40 to a patient and to retain the position of the catheter.  The strap is made of a soft material which is fitted to the patient, and the extensions 42 are attached to the patient relative to the position of the central faceplate 41 at the second catheter section 20 ([0051-52, 63]; Figs. 3-3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the faceplate configuration disclosed by Martino with the benefit of preventing internal migration and rotation of the device (Martino [0063]).
Regarding Claim 3, Cohen as modified by Martino discloses the device of claim 1.  Cohen further discloses wherein the bottom flange, neck portion, and upper portion are formed as a single piece (body 1 with boundaries 22 and 23; [0039]; Fig. 1).
Cohen does not disclose the device made of a flexible, biocompatible material.  However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  
Regarding Claim 6, Cohen as modified by Martino discloses the device of claim 3.  Cohen does not disclose wherein the flexible, biocompatible material is a medical-grade silicone.  However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  
Regarding Claim 7, Cohen as modified by Martino discloses the device of claim 3.  Cohen does not disclose wherein the flexible, biocompatible material is medical grade polydimethylsiloxane (PDMS).   However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  
Regarding Claim 8, Cohen as modified by Martino discloses the device of claim 3.  Cohen does not disclose wherein the flexible, biocompatible material has a Shore A hardness within a range of 40 HA to 65 HA.  However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica.  The first catheter section 18 optimally has a Shore A hardness between 50 A and 90 A ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Shore A hardness of the device under routine optimization and experimentation to achieve the desired material properties. 
Regarding Claim 12, Cohen as modified by Martino discloses the device of claim 1.  Cohen does not disclose wherein each flap has a tapered lower surface so that the insertion tip has a generally conical shape when the flaps are folded inward.  However, Martino discloses extensions 42 protruding from connection points on either side of the faceplate 41 on the patient distal side of the second catheter section 20.  The faceplate 41 forms a surface orthogonal to the longitudinal axis of the bowel management system 10.  Each of the extensions 42 has connectors 44 on the side nearest a catheter section 22 to facilitate attachment of a faceplate strap 40 to a patient and to retain the position of the catheter.  The strap is made of a soft material which is fitted to the patient, and the extensions 42 are attached to the patient relative to the position of the central faceplate 41 at the second catheter section 20.  When attached, the surface of the faceplate 21 is the widest portion of the strap positioned orthogonal to the longitudinal axis ([0051-52, 63]; Figs. 3-3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the faceplate configuration disclosed by Martino with the benefit of preventing internal migration and rotation of the device (Martino [0063]).
Regarding Claim 13, Cohen discloses a pressure retention device (body 1) comprising: a neck portion (intermediate portion of body 1 between distal boundary 22 and the proximal boundary 23 as show in Figs. 1-2) having a co-axial channel therethrough dimensioned to slidably receive an endoscope (internal channel 21; [0039-40]; Figs. 1-3); an annular seal extending radially inward within the co-axial channel to contact an outer surface of the endoscope (leak-tight barrier in internal channel 21 from fixation means 6; [0042]; Figs. 2-3); a bottom flange disposed at a first end of the neck portion, the bottom flange configured to fit within a patient's intergluteal cleft in contact with an anal opening (proximal boundary 23 of the body 1); and an upper portion disposed at a second end of the neck portion (distal boundary 22 of the body 1 with internal channel 21; [0039-40]; Figs. 1-3); wherein the annular seal generates a pressure seal to resist release of a colon pressurizing fluid through the anal opening (body 1 retains a trocar at the upper edge of the anal canal; [0039]). 
Cohen does not disclose the upper portion having a pair of resilient flaps extending radially therefrom.  However, Martino discloses a bowel management system 10 with a first catheter section 18 and a second catheter portion 20.  On a patient distal side of the second catheter portion 20, extensions 42 protrude from either side to define a faceplate 41.  Each of the extensions 42 has connectors 44 to facilitate attachment of a faceplate strap 40 to a patient and to retain the position of the catheter.  The strap is made of a soft material which is fitted to the patient, with the center portion having an opening defined by the extensions 42 and connectors 44 which aligns with the cylindrical tube of catheter section 20, as shown in Fig. 3A ([0051-52, 63]; Figs. 3-3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the faceplate configuration disclosed by Martino with the benefit of preventing internal migration and rotation of the device (Martino [0063]).
Regarding Claim 14, Cohen as modified by Martino discloses the device of claim 13.  Cohen further discloses the upper portion having a grooved hinge (angle provided by a ledge portion of the boundary 22 and the straight portion of the body 1; [0039]; Figs. 1-2).
Cohen does not disclose the flaps, wherein the flaps fold along the hinge upon application of pressure to an outer portion of each flap.  However, Martino discloses extensions 42 protruding from connection points on either side of the faceplate 41 on the patient distal side of the second catheter section 20.  Each of the extensions 42 has connectors 44 to facilitate attachment of a faceplate strap 40 to a patient and to retain the position of the catheter.  The strap is made of a soft material which is fitted to the patient, and the extensions 42 are attached to the patient relative to the position of the central faceplate 41 at the second catheter section 20 ([0051-52, 63]; Figs. 3-3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the faceplate configuration disclosed by Martino with the benefit of preventing internal migration and rotation of the device (Martino [0063]).
Regarding Claim 15, Cohen as modified by Martino discloses the device of claim 13.  Cohen further discloses wherein the bottom flange, neck portion, and upper portion are formed as a single piece (body 1 with boundaries 22 and 23; [0039]; Fig. 1).
Cohen does not disclose the device made of a flexible, biocompatible material.  However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  
Regarding Claim 16, Cohen as modified by Martino discloses the device of claim 15.  Cohen does not disclose wherein the flexible, biocompatible material is medical grade polydimethylsiloxane (PDMS).   However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  
Regarding Claim 17, Cohen as modified by Martino discloses the device of claim 15.  Cohen does not disclose wherein the flexible, biocompatible material has a Shore A hardness within a range of 40 HA to 65 HA.  However, Martino discloses a bowel management system 10 with a first catheter section 18 formed of silicone rubber, 80 SH polydimethylsiloxane and fumed silica.  The first catheter section 18 optimally has a Shore A hardness between 50 A and 90 A ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the material composition disclosed by Martino with the benefit of maintaining a sufficient opening at an end of the device to prevent collapse and blockage (Martino [0048]).  

Claims 4-5, 9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Martino as applied to claims 1, 15 above, and further in view of US 20100280523 A1 by Chen et al. (hereinafter “Chen”).
Regarding Claim 4, Cohen as modified by Martino discloses the device of claim 3.  Cohen further discloses a slit, the slit configured for accessing the co-axial channel radially for positioning of the device onto the endoscope (slit on the boundaries 22 and 23 and connected to internal channel 21 as shown in Fig. 1).
Cohen does not disclose the slit being a continuous longitudinal slit.  However, Chen discloses an instrument with a main body 1 comprising a front end 11 and a rear end 12 connected by a cylindrical body along an axis of the instrument.  An opening 4 provides a cutout section to connect the base of the instrument between the cone-shaped body 31 at the front end 11 and the closed-ring cut section 7 at the rear end 12 ([0054-57]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the opening disclosed by Chen with the benefit of simplifying a surgical operation and reducing the operation time (Chen [0024]).
Regarding Claim 5, Cohen as modified by Martino and Chen discloses the device of claim 4.  Cohen further discloses a semi-cylindrical clip configured to slide over the neck portion to seal the slit after the device is positioned over the endoscope (raised slot provided in the body 1 which covers the slit and accommodates cylindrical tube 20; [0055]; Figs. 7-8).
Regarding Claim 9, Cohen as modified by Martino discloses the device of claim 1.  Cohen further discloses wherein the annular seal comprises a rib extending radially inward (fixation means 6 in the internal channel 21; [0042]; Figs. 2-3).
Cohen does not disclose the rib angled toward the upper portion.  However, Chen discloses an instrument with a main body 1 comprising a front end 11 and a rear end 12 connected by a cylindrical body along an axis of the instrument.  The body can be constructed from separate components as shown in Figs. 3-4, which include a side connection portion extending into the respective bodies of parts 13 and 14 and towards the cone-shaped body 31 on the front part 13 ([0057-59]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the opening disclosed by Chen with the benefit of simplifying a surgical operation and reducing the operation time (Chen [0024]).
Regarding Claim 18, Cohen as modified by Martino discloses the device of claim 15. Cohen further discloses a slit, the slit configured for accessing the co-axial channel radially for positioning of the device onto the endoscope (slit on the boundaries 22 and 23 and connected to internal channel 21 as shown in Fig. 1).
Cohen does not disclose the slit being a continuous longitudinal slit.  However, Chen discloses an instrument with a main body 1 comprising a front end 11 and a rear end 12 connected by a cylindrical body along an axis of the instrument.  An opening 4 provides a cutout section to connect the base of the instrument between the cone-shaped body 31 at the front end 11 and the closed-ring cut section 7 at the rear end 12 ([0054-57]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the opening disclosed by Chen with the benefit of simplifying a surgical operation and reducing the operation time (Chen [0024]).
Regarding Claim 19, Cohen as modified by Martino and Chen discloses the device of claim 18. Cohen further discloses a semi-cylindrical clip configured to slide over the neck portion to seal the slit after the device is positioned over the endoscope (raised slot provided in the body 1 which covers the slit and accommodates cylindrical tube 20; [0055]; Figs. 7-8).
Regarding Claim 20, Cohen as modified by Martino discloses the device of claim 12.  Cohen further discloses wherein the annular seal comprises a rib extending radially inward (fixation means 6 in the internal channel 21; [0042]; Figs. 2-3).
Cohen does not disclose the rib angled toward the upper portion.  However, Chen discloses an instrument with a main body 1 comprising a front end 11 and a rear end 12 connected by a cylindrical body along an axis of the instrument.  The body can be constructed from separate components as shown in Figs. 3-4, which include a side connection portion extending into the respective bodies of parts 13 and 14 and towards the cone-shaped body 31 on the front part 13 ([0057-59]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the opening disclosed by Chen with the benefit of simplifying a surgical operation and reducing the operation time (Chen [0024]).

Claims 10-11, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Martino as applied to claims 1, 12 above, and further in view of US 5404870 A by Brinkerhoff et al. (hereinafter “Brinkerhoff”).
Regarding Claim 10, Cohen as modified by Martino discloses the device of claim 1.  Cohen does not disclose wherein the bottom flange has an oval shape, wherein the oval shape has a long axis aligned with the patient's intergluteal cleft.  However, Brinkerhoff discloses a transanal inserter device 10 with an integrally formed flange 34 at a proximal end 16.  During use, a distal surface 40 of the flange 34 rests against the perineal tissue of a patient to retain the position of the inserter (Col 2, line 58- Col 3, line 11; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the flange configuration disclosed by Brinkerhoff with the benefit of retaining the inserter in place and preventing over-insertion of the inserter (Brinkerhoff Col 3, lines 12-15).
Regarding Claim 11, Cohen as modified by Martino and Brinkerhoff discloses the device of claim 10.  Cohen further discloses a ridged topography of the bottom flange (flared portion of the proximal boundary 23 with a rim as shown in Fig. 3; [0040]), configured to ergonomically conform to the patient's intergluteal cleft (proximal boundary 23 of the body 1 retains a trocar at the upper edge of the anal canal; [0039]).
Cohen does not disclose the alignment of the long axis of the oval shape.  However, Brinkerhoff discloses a transanal inserter device 10 with an integrally formed flange 34 at a proximal end 16.  During use, a distal surface 40 of the flange 34 rests against the perineal tissue of a patient to retain the position of the inserter (Col 2, line 58- Col 3, line 11; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the flange configuration disclosed by Brinkerhoff with the benefit of retaining the inserter in place and preventing over-insertion of the inserter (Brinkerhoff Col 3, lines 12-15).
Regarding Claim 21, Cohen as modified by Martino discloses the device of claim 12.  Cohen does not disclose wherein the bottom flange has an oval shape, wherein the oval shape has a long axis aligned with the patient's intergluteal cleft.  However, Brinkerhoff discloses a transanal inserter device 10 with an integrally formed flange 34 at a proximal end 16.  During use, a distal surface 40 of the flange 34 rests against the perineal tissue of a patient to retain the position of the inserter (Col 2, line 58- Col 3, line 11; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the flange configuration disclosed by Brinkerhoff with the benefit of retaining the inserter in place and preventing over-insertion of the inserter (Brinkerhoff Col 3, lines 12-15).
Regarding Claim 22, Cohen as modified by Martino and Brinkerhoff discloses the device of claim 21.  Cohen further discloses a ridged topography of the bottom flange (flared portion of the proximal boundary 23 with a rim as shown in Fig. 3; [0040]), configured to ergonomically conform to the patient's intergluteal cleft (proximal boundary 23 of the body 1 retains a trocar at the upper edge of the anal canal; [0039]).
Cohen does not disclose the alignment of the long axis of the oval shape.  However, Brinkerhoff discloses a transanal inserter device 10 with an integrally formed flange 34 at a proximal end 16.  During use, a distal surface 40 of the flange 34 rests against the perineal tissue of a patient to retain the position of the inserter (Col 2, line 58- Col 3, line 11; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Cohen with the flange configuration disclosed by Brinkerhoff with the benefit of retaining the inserter in place and preventing over-insertion of the inserter (Brinkerhoff Col 3, lines 12-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170000642 A1
US 7347866 B2

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795